 4:19-cv-03106-RGK-PRSE Doc # 49 Filed: 12/01/20 Page 1 of 4 - Page ID # 286




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ALBERT JASO,                                                 4:19CV3106

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

MARK SCHLECHT, in his individual
capacity; OMAR CASTELLANOS, in
his individual capacity; and BRETT
AREA, in his individual capacity,

                     Defendants.


       This matter is before the court on several discovery motions filed by Plaintiff
(Filings 39-45), and also on his renewed motion to appoint counsel (Filing 46). For
the reasons stated below, all of the motions will be denied.

                                   Discovery Motions

       Filings 39-41 are motions to determine the sufficiency of Defendants’ answers
or objections to Plaintiff’s requests for admission. See Fed. R. Civ. P. 36(a)(6).
Filings 42-44 are motions to compel Defendants to provide more definite answers to
Plaintiff’s interrogatories. See Fed. R. Civ. P. 37(a)(3)(B)(iii). Filing 45 is a motion
“for discovery pursuant to Fed. R. Civ. P. 26,” which the court construes as a motion
to compel disclosures, see Fed. R. Civ. P. 37(a)(3)(A), combined with a motion to
modify the court’s progression order, see Fed. R. Civ. P. 16(b)(4).

      In filing these discovery-related motions, Plaintiff has failed to comply with
the court’s local rule, which provides:

      To curtail undue delay in the administration of justice, this court only
      considers a discovery motion in which the moving party, in the written
      motion, shows that after personal consultation with opposing parties
 4:19-cv-03106-RGK-PRSE Doc # 49 Filed: 12/01/20 Page 2 of 4 - Page ID # 287




      and sincere attempts to resolve differences, the parties cannot reach an
      accord. This showing must also state the date, time, and place of the
      communications and the names of all participating persons. “Personal
      consultation” means person-to-person conversation, either in person or
      on the telephone. An exchange of letters, faxes, voice mail messages,
      or e-mails is also personal consultation for purposes of this rule upon a
      showing that person-to-person conversation was attempted by the
      moving party and thwarted by the nonmoving party.”

NECivR 7.1(j); see also Fed. R. Civ. P. 37(a) (“On notice to other parties and all
affected persons, a party may move for an order compelling disclosure or discovery.
The motion must include a certification that the movant has in good faith conferred
or attempted to confer with the person or party failing to make disclosure or
discovery in an effort to obtain it without court action.”).

       Although Plaintiff appears pro se, he is “bound by and must comply with all
local and federal procedural rules.” NEGenR1.3(g). Filings 39-45 therefore will be
denied. See, e.g., Ditter v. Nebraska Dep't of Corr. Servs., No. 4:16CV3159, 2017
WL 4564721, at *4 (D. Neb. Oct. 11, 2017) (denying pro se prisoner’s discovery
motion); Muhammad v. Busboom, No. 4:15CV3136, 2017 WL 788340, at *1 & n. 2
(D. Neb. Jan. 23, 2017) (same).

       Also, with respect to Filing 45, Plaintiff was previously advised that “all pro
se civil cases (where the plaintiff is proceeding without a lawyer) that are assigned
to a district judge for trial, whether filed by a prisoner or not, are exempted from the
disclosure and conference requirements of Federal Rule of Civil Procedure 26…
Instead, the court will issue a progression order, addressing discovery and other
issues, ….” General Order No. 2016-02, ¶¶ 17, 18 (Filing 4). The progression order
entered in this case provides:

      All interrogatories, requests for admission and requests for production
      or inspection, whether or not they are intended to be used at trial, shall
      be served on or before September 24, 2020.

(Filing 29, ¶ 1.)


                                           2
 4:19-cv-03106-RGK-PRSE Doc # 49 Filed: 12/01/20 Page 3 of 4 - Page ID # 288




      To modify a progression order, a party must show good cause for the
modification. Marmo v. Tyson Fresh Meats, 457 F.3d 748, 809 (8th Cir. 2006); Fed.
R. Civ. P. 16(b)(4). “To establish good cause, a party must show its diligence in
attempting to meet the progression order.” Id. Plaintiff has failed to make the
required good cause showing.

                              Motion to Appoint Counsel

       There is no constitutional or statutory right to appointed counsel in civil cases.
Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006); Edgington v. Missouri
Dep't of Corr., 52 F.3d 777, 780 (8th Cir.1995), abrogated on other grounds, Doe
v. Cassel, 403 F.3d 986, 989 (8th Cir.2005). Rather, when an indigent prisoner has
pleaded a nonfrivolous cause of action, a court “may” appoint counsel. See 28 U.S.C.
§ 1915(e); Phillips, 437 F.3d at 794; Edgington, 52 F.3d at 780. The trial court has
broad discretion to decide whether both the plaintiff and the court will benefit from
the appointment of counsel. Davis v. Scott, 94 F.3d 444, 447 (8th Cir. 1996).

       The relevant criteria for determining whether counsel should be appointed
include the factual complexity of the issues, the ability of the indigent person to
investigate the facts, the existence of conflicting testimony, the ability of the indigent
person to present the claims, and the complexity of the legal arguments. Phillips,
437 F.3d at 791; Edgington, 52 F.3d at 780. Having again considered these factors,
the court concludes that appointment of counsel is not warranted at this time. See,
e.g., Ward v. Smith, 721 F.3d 940, 943 (8th Cir. 2013) (district court did not abuse
its “considerable discretion” in denying inmate’s motion for appointment of counsel
in § 1983 action against correctional officers and nurse for excessive force and
deliberate indifference to serious medical need; neither underlying facts nor legal
arguments were so complex as to require appointment of counsel, and defendant’s
well-written filings with court indicated his basic ability to state claims). This is not
a complicated case that requires extensive investigation, and the time for conducting
written discovery ended over two months ago. Plaintiff's lack of legal training and
limited access to a law library do not differentiate him from most pro se prisoner-
plaintiffs. Plaintiff’s Amended Complaint (Filing 16) was competently prepared, and
he has also been able to conduct discovery.

                                            3
 4:19-cv-03106-RGK-PRSE Doc # 49 Filed: 12/01/20 Page 4 of 4 - Page ID # 289




      IT IS THEREFORE ORDERED:

     1. Plaintiff’s motion to determine the sufficiency of an answer or objection by
Defendant Brett Area (Filing 39) is denied.

     2. Plaintiff’s motion to determine the sufficiency of an answer or objection by
Defendant Mark Schlecht (Filing 40) is denied.

     3. Plaintiff’s motion to determine the sufficiency of an answer or objection by
Defendant Omar Castellanos (Filing 41) is denied.

     4. Plaintiff's motion to compel more definite answers to interrogatories by
Defendant Brett Area (Filing 42) is denied.

     5. Plaintiff’s motion to compel more definite answers to interrogatories by
Defendant Mark Schlecht (Filing 43) is denied.

     6. Plaintiff’s motion to compel more definite answers to interrogatories by
Defendant Omar Castellanos (Filing 44) is denied.

      7. Plaintiff’s motion for discovery (Filing 45) is denied in all respects.

      8. Plaintiff’s renewed motion to appoint counsel (Filing 46) is denied without
prejudice to reassertion.

      Dated this 1st day of December, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          4
